******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
     JOYCE SNYDER v. GLADEVIEW HEALTH
            CARE CENTER ET AL.
                (AC 35474)
                 Beach, Sheldon and Keller, Js.
      Argued February 14—officially released April 29, 2014

 (Appeal from the Workers’ Compensation Review
                    Board.)
 Kenneth J. McDonnell, with whom, on the brief, was
William P. Monigan, for the appellant (plaintiff).
  Douglas M. Connors, with whom, on the brief, was
Samuel I. Reich, for the appellees (defendants).
                         Opinion

   SHELDON, J. The plaintiff Peter Snyder, as the execu-
tor of the estate of his deceased wife, Joyce Snyder
(claimant), appeals from the decision of the Workers’
Compensation Review Board (board) affirming the rul-
ing of the Workers’ Compensation Commissioner (com-
missioner) that a stipulated settlement that was
prepared by the defendant Gladeview Health Care Cen-
ter,1 but signed only by the claimant, was not enforce-
able. On appeal, the plaintiff claims that: (1) the
defendant was bound by the stipulated settlement; (2)
the commissioner was required to approve the stipu-
lated settlement absent evidence of fraud, accident,
mistake or surprise; and (3) the board erred in affirming
the commissioner’s denial of the plaintiff’s motion to
correct. We disagree with the plaintiff, and thus affirm
the decision of the board.
   The following facts and procedural history are rele-
vant to our resolution of the plaintiff’s claims. The
claimant was employed by the defendant as a registered
nurse for approximately ten years. On January 22, 1997,
she sustained a lower back injury during the course of
her employment with the defendant. As a result of that
injury, the claimant underwent three surgeries on her
spine and was unable to return to work. At the time
of the claimant’s third surgery, her treating physician
noticed that she had an abnormally low white blood
cell count and referred her to an oncologist, who diag-
nosed her as suffering from acute myelogenous leuke-
mia, of which she informed the defendant.
   The claimant and the defendant began discussing the
possibility of settling her workers’ compensation case
in October, 2003. On or about January 21, 2011, as part
of an anticipated final settlement of the case, the United
States Department of Health and Human Services
approved a proposed Medicare set-aside trust, which
was to have paid the claimant $2512 annually, com-
mencing on February 24, 2012, and continuing until
the date of her death or February 24, 2022, whichever
occurred first. In addition to this Medicare set-aside
account, the defendant agreed to make a single final
payment to the claimant in the amount of $75,000.
   On February 3, 2011, the defendant sent the claimant
an electronic version of the full and final stipulation it
had drafted for her approval and requested that her
counsel schedule an approval hearing before the com-
missioner. On February 4, 2011, the claimant signed the
stipulation in the presence of her attorney, her husband
and another witness, and her counsel requested a hear-
ing before the commissioner to approve the stipulation.
The following day, on February 5, 2011, the claimant
died because of complications from leukemia.
  On February 8, 2011, by way of an e-mail, the defen-
dant’s counsel acknowledged receipt of the claimant’s
hearing request form. Thereafter, on March 1, 2011,
counsel for the claimant and the defendant appeared
for the scheduled hearing before the commissioner with
the intention of presenting the stipulation for approval.
At the hearing, however, the claimant’s counsel
informed the commissioner and the defendant’s counsel
of the claimant’s recent death. Upon learning that the
claimant had died, the defendant, through counsel,
withdrew its consent to submitting the proposed stipu-
lation for the commissioner’s approval. The hearing was
therefore adjourned without presenting the stipulation
to the commissioner for approval.
   On October 4, 2011, at the plaintiff’s request, counsel
for the claimant and the defendant appeared before
the commissioner at a formal hearing where they were
permitted to present evidence on the issue of whether
the stipulation should be approved. Thereafter, on Feb-
ruary 2, 2012, the commissioner issued a written ruling
denying the plaintiff’s request to approve the stipulation
and dismissing his claim. In paragraph six of the ruling,
the commissioner noted that ‘‘[t]he settlement was
never properly before a commissioner nor was it
approved prior to the claimant’s death, nor did the
[defendant] sign the settlement documents.’’ On Febru-
ary 16, 2012, the plaintiff filed a motion to correct this
paragraph of the commissioner’s ruling, seeking to
strike that paragraph and replace it with the following
language: ‘‘The settlement was properly before the com-
missioner on March 1, 2011 when the [defendant]
appeared through counsel at the scheduled hearing to
approve the parties’ written stipulation and then, after
learning that the claimant had passed away, the [defen-
dant’s] counsel refused to physically sign a hard copy
of its own written stipulation and withdrew its request
that the [c]ommission approve the written stipulation.’’
The commissioner denied the plaintiff’s motion to cor-
rect on February 21, 2012.
   The plaintiff subsequently appealed from the commis-
sioner’s rulings to the board, which affirmed the com-
missioner’s order of dismissal, finding that ‘‘when an
agreement which is not executed by both parties is
presented to the [c]ommission for approval it is axiom-
atic that both parties must assent to its approval at
that hearing. The trial commissioner . . . reviewed the
circumstances herein carefully, and provided a clear
rationale for his decision not to approve the settlement.
As the conclusions of the trial commissioner are consis-
tent with precedent, they are not contrary to law.’’ This
appeal followed.
  ‘‘As a threshold matter, we set forth the standard of
review applicable to workers’ compensation appeals.
The principles that govern our standard of review in
workers’ compensation appeals are well established.
The conclusions drawn by [the commissioner] from
the facts found must stand unless they result from an
incorrect application of the law to the subordinate facts
or from an inference illegally or unreasonably drawn
from them. . . . It is well established that [a]lthough
not dispositive, we accord great weight to the construc-
tion given to the workers’ compensation statutes by the
commissioner and review board. . . . Statutory con-
struction is a question of law and therefore our review
is plenary. . . .
   ‘‘Although the [Workers’ Compensation Act (act),
General Statutes § 31-275 et seq.] does not explicitly
provide for [stipulated settlement agreements], we have
consistently upheld the ability to compromise a com-
pensation claim as inherent in the power to make a
voluntary agreement regarding compensation. . . .
[O]nce an agreement is reached, [General Statutes § 31-
2962 provides that] a commissioner may approve the
agreement if it conforms in every regard to the provi-
sions of chapter 568 of the General Statutes. . . .
Approval of . . . a stipulation by the commissioner is
not an automatic process. It is his function and duty
to examine all the facts with care before entering an
award, and this is particularly true when the stipulation
presented provides for a complete release of all claims
under the act. . . . Once approved, an Award by Stipu-
lation is a binding award which, on its terms, bars a
further claim for compensation unless [General Statutes
§] 31-315, which allows for modification, is satisfied.’’
(Citations omitted; footnote altered; internal quotation
marks omitted.) O’Neil v. Honeywell, Inc., 66 Conn.
App. 332, 335–37, 784 A.2d 428 (2001), cert. denied, 259
Conn. 914, 792 A.2d 852 (2002).
   The plaintiff first argues that the defendant was
bound by the written stipulation because it prepared
the stipulation for the claimant and the claimant signed
and agreed to it before her death. In support of this
argument, the plaintiff asserts that the commissioner
failed to follow board precedent such as Festa v. Ham-
den, No. 3052, CRB 3-95-4 (October 16, 1996), and Drozd
v. Connecticut/DMR Southbury Training School, No.
5158, CRB 5-06-11 (October 19, 2007). We are not per-
suaded.
   In Festa, the plaintiff and the defendants, through
their counsel, reported to the commissioner at a formal
hearing that they had reached an agreement to settle
the plaintiff’s case arising from his compensable elbow
injury. At the hearing, counsel for the parties explained
the terms of the proposed settlement, and the plaintiff
stated that he understood its terms. At a subsequent
hearing on the defendants’ motion to enforce the stipu-
lation, the plaintiff testified before a different commis-
sioner that he is a diabetic and has bouts of
hypoglycemia that render him dizzy and confused. That
commissioner found that at the time the settlement was
being discussed at the prior hearing, the plaintiff was
suffering from such an attack and did not fully under-
stand the terms of the settlement. The plaintiff never
signed the agreement, and, in denying the defendants’
motion to enforce the agreement, the commissioner
declared it to be null and void. The defendants peti-
tioned the board for review of the commissioner’s deci-
sion, arguing that the record revealed that the plaintiff
understood the nature of the stipulation and that he
should not be allowed to change his mind after agreeing
to it. The board disagreed with the defendants, ruling
that the stipulation could not be enforced against the
plaintiff because ‘‘there was significant doubt as to the
[plaintiff’s] capacity to understand the nature and
extent of the stipulation . . . coupled with the fact that
the [plaintiff] never actually signed the stipulation
. . . .’’
   The plaintiff misstates the holding of Festa by
asserting that the board in that case held that the signa-
tures of both parties were not required before a stipula-
tion could be approved by the commissioner. Although
the board in that case noted the fact that the plaintiff
before it had never signed the stipulation, that was not
the determinative factor upon which the board relied
in ruling on the stipulation’s enforceability. The facts
presented to the board in Festa are different from those
in the present case for several reasons. In Festa, unlike
in this case, the plaintiff had not signed the stipulation
prior to its submission to the commissioner for
approval. Further, the issue in Festa did not center
around the fact that the plaintiff had not signed the
stipulation, but rather around the plaintiff’s mental
capacity to understand the nature and the extent of the
stipulation in light of the hypoglycemic attack he had
suffered on the morning of the approval hearing. At no
point in its decision in Festa did the board hold that a
stipulation without the plaintiff’s physical signature still
would be a valid and binding agreement on the parties.
Thus, the plaintiff’s use of Festa to support the argument
that the commissioner in this case acted arbitrarily in
holding that the defendant was required to sign the
stipulation is unavailing.
  The plaintiff also relies on Drozd v. Connecticut/DMR
Southbury Training School, supra, No. 5158, CRB 5-
06-11, for the proposition that it would not be inequita-
ble under the facts of the present case to enforce the
agreement against the defendant. We disagree. In
Drozd, counsel for the defendant had advised the com-
missioner of the terms of a proposed settlement of the
plaintiff’s case, which the commissioner had approved
subject to its memorialization in writing. On the day of
the hearing to approve the settlement, counsel for the
defendant reported that he did not have the authority
to settle because the defendant had rescinded its offer.
The plaintiff moved to enforce the unexecuted
agreement, which was denied by the commissioner and
upheld by the board on appeal. In affirming the commis-
sioner’s ruling that the settlement agreement was not
enforceable, the board held that the agreement had not
been reduced to writing and that it would not enforce
an oral agreement against one of the parties. The board
explained that even if a defendant acts inequitably by
not executing a settlement agreement, a commissioner
lacks the authority to enforce the agreement against it
without its consent. In the present case, the commis-
sioner properly did not enforce the agreement against
the defendant because the defendant had not consented
to the agreement, as evidenced by its refusal to sign
the settlement documents.
   The plaintiff next argues that, in the absence of evi-
dence of fraud, accident, mistake or surprise, the com-
missioner was required to approve the parties’
stipulation. In support of this argument, the plaintiff
relies on this court’s decision in O’Neil v. Honeywell,
Inc., supra, 66 Conn. App. 338–39. The defendant
responds that O’Neil is inapplicable, arguing instead
that this case is controlled by Secola v. Connecticut
Comptroller’s Office, No. 3102, CRB 5-95-06 (February
26, 1997). We agree with the defendant.
   In O’Neil, the administratrix of the decedent’s estate
appealed to this court from the board’s ruling affirming
the commissioner’s decision to open and set aside the
parties’ approved stipulation. The parties had negoti-
ated a full and final settlement of the decedent’s case
arising from a compensable spinal injury, and both par-
ties signed a stipulation setting forth the terms of the
settlement in September, 1996. On October 4, 1996, the
decedent died from an accidental overdose of prescrip-
tion drugs. Without notifying the defendant second
injury fund of the decedent’s death, counsel for the
decedent presented the stipulation to the commissioner
at a hearing about which the defendant was never pro-
vided notice. The stipulation was approved by the com-
missioner at that hearing. The defendant was later
notified of the decedent’s death and moved to open the
approved stipulation. The commissioner granted the
motion in order to afford the defendant another hearing,
at which the defendant would have the opportunity to
object to the approval of the stipulation if it chose to
do so. The plaintiff appealed from this ruling to the
board, which upheld the commissioner’s decision. The
plaintiff appealed to this court from the board’s
affirmance of the commissioner’s ruling, and this court
reversed the decision of the board, holding that the
commissioner did not have the authority to open and
set aside the approved stipulation absent evidence of
fraud, accident, mistake or surprise.
   O’Neil is distinguishable from the present case for
several reasons. O’Neil involved the opening of a pre-
viously approved agreement, not the commissioner’s
threshold decision of whether or not to approve a stipu-
lated agreement between the parties, as is the case here.
Both the decedent and the defendant in O’Neil had
signed the stipulated agreement, and it had been
approved by the commissioner without knowledge of
the decedent’s death. In the present case, by contrast,
only the claimant had signed the stipulated agreement
prior to her death, and the commissioner never
approved it. This court stated in O’Neil that, ‘‘under
the recognized grounds for equitable interference . . .
neither the court nor the plaintiff had a duty to inform
the defendant of the approval hearing and the claimant’s
death after the agreement was signed, and their failure
to do so could not have affected the defendant’s ability
to make a defense because the parties already had
reached a ‘full, final and complete’ settlement of all
claims arising from the injury.’’ (Emphasis in original.)
O’Neil v. Honeywell, Inc., supra, 66 Conn. App. 339.
Because, in the present case, we are not presented with
a settlement agreement executed by both parties and
approved by the commissioner before the claimant’s
death, O’Neil does not govern this claim. Rather, we
conclude that Secola, which is more factually similar
to the present case, provides us with clear guidance on
the issue presented.
    In Secola, the board reviewed the commissioner’s
refusal to approve a stipulation that both parties had
signed and agreed to prior to the claimant’s death from
cancer. Secola v. Connecticut Comptroller’s Office,
supra, No. 3102, CRB 5-95-06. The commissioner found
that the insurer was not informed of the claimant’s
cancer diagnosis during settlement negotiations and
that her illness had a direct effect on the amount of
future benefits for which the defendant might be liable.
Id. The board affirmed the commissioner’s decision,
stating that ‘‘protecting the employee’s rights does not
mean ignoring the rights of the employer or insurer.
Fairness and equity are two-way streets, and the com-
missioner is certainly entitled to consider more than
the claimant’s position in deciding whether a stipulation
should be approved.’’ Id. The board concluded that,
‘‘[j]ust as the commissioner is entitled to reject a stipula-
tion if the claimant has second thoughts, he may exer-
cise his authority to withhold approval of a stipulation
if the respondent no longer concords with its terms
when it is submitted for ratification.’’ Id.
   The holding of Secola is instructive in the present
case. Here, although the defendant had not signed the
stipulation, as had the defendant in Secola, the commis-
sioner found that the defendant was no longer in
agreement with the stipulation at the time it was submit-
ted to the commissioner for approval.3 ‘‘The commis-
sioner . . . may exercise his authority to withhold
approval of a stipulation if the respondent no longer
concords with its terms when it is submitted for ratifica-
tion.’’ Secola v. Connecticut Comptroller’s Office, supra,
No. 3102, CRB 5-95-06. The board applied the findings
of Secola to the present case and determined that there
were no equitable considerations favoring enforcement
of the settlement agreement against the defendant.
‘‘Where the commissioner has reason to suspect that the
. . . stipulation is no longer agreed to by both parties at
the time it is being offered for approval . . . he is enti-
tled to reject that agreement.’’ Considine v. Slotnik,
No. 3468, CRB 04-96-11 (May 6, 1998). Simply stated,
‘‘no stipulation is binding until it has been approved by
the commissioner.’’ Muldoon v. Homestead Insulation
Co., 231 Conn. 469, 480, 650 A.2d 1240 (1994). Without
the commissioner’s approval, the stipulation between
the parties could not be operative within the confines
of the act. The commissioner’s findings support his
decision to deny approval of the stipulation. We there-
fore affirm his decision.
   The plaintiff last argues that the board erred in
affirming the commissioner’s denial of the plaintiff’s
motion to strike and motion to correct because the
commissioner’s findings in paragraph six of his ruling
were not supported by the evidence and were contrary
to material facts that were admitted or undisputed.
We disagree.
   ‘‘[T]he finding of a commissioner cannot be corrected
by striking out or adding paragraphs, unless the record
discloses that he has found facts without evidence, or
failed to include material facts which were admitted or
undisputed . . . .’’ Palumbo v. George A. Fuller Co., 99
Conn. 353, 356–57, 122 A. 63 (1923). The plaintiff, by
way of motion, sought to correct and to strike the com-
missioner’s finding of fact that ‘‘[t]he settlement was
never properly before a commissioner nor was it
approved prior to the claimant’s death, nor did the
[defendant] sign the settlement documents.’’ The plain-
tiff moved to replace this finding with language stating
that the settlement was properly before the commis-
sioner and that, after learning that the claimant had
died, the defendant’s counsel withdrew its request that
the commissioner approve the written stipulation.
   The record in this case does not reveal that the com-
missioner’s findings were unsupported by the evidence.
By contrast, the plaintiff’s suggested substituted find-
ings, had they been accepted by the board, would not
have been supported by the evidence or by undisputed
facts. There is nothing in the record to suggest that the
stipulation was properly before the commissioner at
the time of the hearing. Rather, because the defendant
had not executed the stipulation and withdrew its con-
sent to submit the stipulation for approval, the stipula-
tion was never properly before the commissioner. For
the commissioner to find otherwise, or for the board
to have reversed the commissioner’s dismissal of the
plaintiff’s motion to correct and motion to strike, would
have been contrary to the evidence presented and the
undisputed facts of this case. Thus, because the com-
missioner’s findings in paragraph six were supported
by the evidence, we conclude that the board did not err
in affirming the commissioner’s denial of the plaintiff’s
motion to strike and motion to correct.
  The decision of the Workers’ Compensation Review
Board is affirmed.
      In this opinion the other judges concurred.
  1
     Arrowhead Capital Corporation, the workers’ compensation insurer for
the defendant Gladeview Health Care Center, also is a defendant and a party
on appeal. For convenience, we refer in this opinion to Gladeview Health
Care Center as the defendant.
   2
     General Statutes § 31-296 (a) provides in relevant part: ‘‘If an employer
and an injured employee . . . at a date not earlier than the expiration of
the waiting period, reach an agreement in regard to compensation, such
agreement shall be submitted in writing to the commissioner by the employer
with a statement of the time, place and nature of the injury upon which it
is based; and, if such commissioner finds such agreement to conform to
the provisions of this chapter in every regard, the commissioner shall so
approve it. A copy of the agreement, with a statement of the commissioner’s
approval, shall be delivered to each of the parties and thereafter it shall be
as binding upon both parties as an award by the commissioner. . . .’’
   3
     At the time the stipulation was scheduled for approval by the commis-
sioner, the defendant was unaware that the claimant had died three weeks
prior, and counsel for the defendant testified at the formal hearing before
the commissioner that, ‘‘[h]ad [he] known that there were health issues
aside from the workers’ compensation claim, [his] advice to them would
have been to consider whether or not they wanted to go forward with a
full and final stipulation since a stipulation would necessarily involve future
uncertain benefits, and with a person of declining health they may have
wished to forgo settling that case since there was no present benefit that
was being paid or was being threatened at that time.’’ The claimant in
the present case disclosed her medical records showing her diagnosis of
leukemia, but her counsel withheld the information of her death from the
defendant prior to the approval hearing before the commissioner. By con-
trast, the decedent in Secola had withheld her terminal illness diagnosis
from the defendant prior to the parties’ execution of the stipulation.